


Exhibit 10.37

 

 

 

 

SYMBION SCIENCE PARK

 

 

3, Fruebjergvej

 

 

DK - 2100  København Ø

 

 

Phone:

+45 3917 9999

 

 

Fax:

+45 3927 5521

 

 

info@symbion.dk 

 

 

www.symbion.dk

 

 

 

 

 

 

6. marts 2000

 

 

 

H:\EjendomsCenter\Sager\Ny 

 

 

kontraktkoncept\Kontrakter0703\Lejekontrakt

 

 

Fruebjergvej.doc

 

 

BL

 

 

 

 

L E A S E   A G R E E M E N T

 

 

made between

 

 

Symbion

CVR No. 10 36 97 03

Fruebjergvej 3, DK-2100 Copenhagen Ø

(hereinafter referred to as “Symbion”)

 

 

 

 

 

and

 

 

 

 

 


CIPHERGEN BIOSYSTEMS A/S

CVR No. 25 05 78 05

(hereinafter referred to as “the Lessee”)

 

 

 

concerning premises in the

 

 

 

Symbion Science park

Fruebjergvej 3/Gribskovvej 4

DK-2100 Copenhagen Ø

 

 

 

 

--------------------------------------------------------------------------------


 

List of Contents:

 

 

 

1

 

Premises

2

 

Services

3

 

Effective Date

4

 

Layout

5

 

Use

6

 

Amount and Payment of Rent

7

 

Adjustment of Rent by Special Agreement

8

 

Adjustment of Rent by Statute

9

 

Deposit

10

 

Operating Costs

11

 

Heating Expenses

12

 

Other Costs and Expenses

13

 

Disclaimer by Symbion

14

 

Insurance

15

 

Maintenance

16

 

Rebuilding, etc., by Lessee

17

 

Signs

18

 

Subletting

19

 

Assignment

20

 

Term and Termination

21

 

Compensation on Termination

22

 

Vacation of Premises

23

 

VAT

24

 

Contract Formalities

 

 

 

Appendices:

 

 

 

1

 

Budget of Operating Costs and Heating Expenses

2

 

Check-list Business Leases Act (Erhvervslejeloven)

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

 

1                      Premises

 

(1.1)                         The Premises are located in the Property known as
Symbion Science Park, at Fruebjergvej 3/Gribskovvej 4, DK-2100 Copenhagen Ø,
title no. 1185. The tenancy comprises (incl. share in walls but excl. common
area):


 

 

Room

nr.

 

Area

 

Of which

Inner room

 

Of which

laboratory

 

Basement

extra charge

 

 

253

 

197

 

0

 

119

 

0

 

 

K016

 

0

 

-

 

-

 

64

 

 

-

 

-

 

-

 

-

 

-

 

 

-

 

-

 

-

 

-

 

-

 

 

-

 

-

 

-

 

-

 

-

 

 

-

 

-

 

-

 

-

 

-

 

 

-

 

-

 

-

 

-

 

-

 

 

-

 

-

 

-

 

-

 

-

 

 

-

 

-

 

-

 

-

 

-

 

 

-

 

0

 

0

 

0

 

0

 

 

I alt

 

197

 

0

 

119

 

64

 

 

(1.2)                         With the other lessess in the Property the Lessee
has access to common entrance areas (lobby, corridors, staircases, lifts),
canteen and restaurant facilities, common toilets, changing rooms, bicycle store
and parking space in the parking area of the Property; but Symbion may deal with
the said common areas at its discretion, e.g. by reserving  them for the
exclusive use of the lessees of the Property or any other specified parties.

 

(1.3)                         The Lessee may lease basement premises for storage
purposes by special agreement.

 

(1.4)                         The Lessee’s postal address will be:

 

                                                             Ciphergen
Biosystems A/S

                                                             Fruebjergvej 3, PO
Box 253

                                                             DK-2100 Copenhagen
Ø.

 

2                      Services

 

(2.1)                         Symbion will render basic services to the Lessee,
including:

 

 

(a)

 

Reception area, including reception of visitors, letters and parcels and booking
of taxis.

 

(b)

 

Telephone services, including answering of calls and taking of messages.

 

(c)

 

Post, including sorting of letters and reception of parcels subject to
notification from time to time of any parcels received.

 

(d)

 

Conference facilities, including free use of conference rooms with standard AV
equipment to the extent and on the conditions stipulated by Symbion.

 

 

3

--------------------------------------------------------------------------------


 

(2.2)                         In addition, the Lessee may select supplementary
services by special agreement and for a separate charge, including:

 

 

(a)

 

Entrepreneur package, including bookkeeping and accounting assistance and

 

 

 

other assistance, etc.

 

(b)

 

Laboratory package

 

(c)

 

Service package

 

(d)

 

Meals in canteen subject to purchase of vouchers

 

 

3                      Effective Date

 

(3.1)                         The lease shall become effective on 1 April, 2003
(hereinafter referred to as “the Effective Date”).

 

(3.2)                         Present contract substitutes the lease dated 27
March, 2000.

 

4            Layout

 

(4.1)                         Lessee is to undertake all renovation obligations
as stated previously in the lease dated 27 March, 2000.

 

(4.2)                         If the Premises contain any specific facilities or
installations, including laboratory facilities, taken over by the Lessee from
the previous lessee, the occupation report shall include a separate description
of any such facilities, etc.

 

(4.3)                         With regard to taking up occupation, Symbion
delivers the following services, which are compulsory:

                                               

Number

 

Extra

 

Description

 

1

 

*

 

Setting up of IP address as well as connection to the Research net/Internet and
establishment of subscription to this, which can /automatically be annulled at
termination of notice period of tenancy, at the earliest. Consumption is paid
according to account.

1

 

*

 

Telephone subscription comprising company’s main telephone number as well as
establishment of subscription hereto, which can/automatically be annulled at
termination of notice period of tenancy, at the earliest. Consumption is paid
according to account. Connection of telephone occurs from one of the existing
plugs in the rented area.

1

 

 

 

Nameplate interior

1

 

 

 

Nameplate exterior

1

 

*

 

Key

1

 

*

 

Access card

1

 

 

 

Post box in the post room incl. key

*) Additional orders for marked services can be offered.

All services mentioned above and any services not mentioned here, which are
supplied on demand, are supplied and settled in relation to the, at any time,
current price and supply terms of Symbion Science Park.

 

 

4

--------------------------------------------------------------------------------


 

The lessor requires the leased premises to be photographed at the latest, 2
weeks after present contract has been signed.

 

 

5                      Use

 

(5.1)                         The Premises shall be used for office and research
purposes, including development work, and shall not be used for any other
purpose without the written consent of Symbion.

 

(5.2)                         In connection with the use described in Clause
5.1, the Premises may be used to a limited extent for production and trade, but
the Premises shall not be used for pure production or trading purposes or for
offices therefor.

 

(5.3)                         The Symbion management is entitled to receive
information with documentation about the business conducted by the Lessee from
the Premises.

 

(5.4)                         The Lessee represents that the Lessee will not
carry on any business from the Premises for which the location in the Property
is of material importance or significance. Consequently, the lease is not
subject to section 62 of the Business Leases Act (hereinafter referred to as
“the Act”).

 

(5.5)                         The Lessee is aware of the EU and FDA rules on GMP
(Good Manufacturing Practice), according to which activities involving certain
medicinal and pharmaceutical products shall not be carried on from the same
building. Symbion is not responsible for ensuring the compliance by the Lessee
or any other lessees with the GMP rules.

 

(5.6)                         At the time of the Lease Agreement the Premises
may be used for the agreed purpose subject to applicable legislation, the
existing planning for the area (regional plan, municipal plan, local plan, etc.)
and any registered easements or covenants affecting the Property.

 

(5.7)                         The Lessee is responsible for ensuring that the
business conducted by the Lessee from the Premises does not conflict with public
regulations. If the nature of the business conducted by the Lessee from the
Premises necessitates the grant of any permit or licence from public
authorities, including building authorities, fire protection authorities, public
health authorities, environmental authorities, working environment authorities
or any other authorities, or requires any rebuilding or specific installations
or other facilities to be provided by order of public authorities, the Lessee
shall at its own expense obtain any such permits or licences and take any such
measures. The Lessee shall without undue delay notify Symbion of any public
requirements and shall submit copies to Symbion of any public requirements and
permits or licences.

 

(5.8)                         Symbion is entitled to lease other premises in the
Property for the same purpose as the Premises leased hereunder. Symbion will
endeavour to achieve the most expedient relative location of the respective
lessees of the Property, e.g. in such a way that any lessees which must be
deemed to be competitors are located at a certain distance from each other; but
it is for Symbion to determine the extent to which such factors can be

 

 

5

--------------------------------------------------------------------------------


 

                             considered.

 

6                      Amount and Payment of Rent

 

(6.1)        The annual rent constitutes:

               

Room

nr.

 

Basic rent

cf. §1.2

and §1.3

 

Basic service cf. §2.1

 

Inner room discount cf. §6.3

 

Laboratory extra charge cf. §6.4

 

Basement rental cf. §6.5

 

Total annual rent

 

On account operation costs cf. §10

 

On account heating contribution cf. §11

 

Total rent

 

Deposit cf. §9

m2

cost

(DKK)

 

2.123,00

 

155,00

 

-428,00

 

322,00

 

424,00

 

-

 

422,00

 

247,00

 

-

 

(4/12 of

the total annual rent)

253

 

418.231,00

 

30.535,00

 

0,00

 

38.318,00

 

0,00

 

487.084,00

 

83.134,00

 

48.659,00

 

618.877,00

 

162.362,00

K016

 

-

 

-

 

-

 

-

 

27.136,00

 

27.136,00

 

 

 

 

 

27.136,00

 

9.046,00

-

 

-

 

-

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

-

 

-

 

-

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

-

 

-

 

-

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

-

 

-

 

-

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

-

 

-

 

-

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

-

 

-

 

-

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

-

 

-

 

-

 

-

 

-

 

-

 

 

 

 

 

 

 

 

 

 

-

 

0,00

 

0,00

 

0,00

 

0,00

 

0,00

 

0,00

 

0,00

 

0,00

 

0,00

 

0,00

Total

 

418.231,00

 

30.535,00

 

0,00

 

38.318,00

 

0,00

 

514.220,00

 

83.134,00

 

48.659,00

 

646.013,00

 

171.408,00

 

 

 

(6.2)                         The annual rent shall be payable in advance on 1
January, 1 April, 1 July, 1 October, the first payment to be made upon signature
of the Lease Agreement for the period from 1 April 2003 to 30 June 2003. The
next payment shall be made on 1 July 2003 for the period from 1 July 2000 to 30
September 2003 and thereafter on the first day of each of the above quarters.

 

(6.3)                         An annual discount of DKK 428.000 per sqm net area
will be deducted from the base rent for all interior rooms.

 

(6.4)                         For all laboratory rooms, a compulsory annual
extra charge of DKK 322,00 per square metre net area laboratory, is to be paid.

 

 

7                      Adjustment of Rent by Special Agreement

 

(7.1)                         The annual rent will be increased once a year, on
the 1 January, by 4%.

 

(7.2)                         The rent will be adjusted on the basis of the
current annual rent for the month immediately before the adjustment takes
effect.

 

 

6

--------------------------------------------------------------------------------


 

8                      Adjustment of Rent by Statute

 

(8.1)                         Notwithstanding any provision on non-termination,
adjustment by special agreement or any other increases agreed upon, either party
may require the annual rent to be adjusted in accordance with the rent
legislation in force from time to time, e.g.

 

                             (a)           as a result of changes in taxes and
duties, cf. sections 10-12 of the Act;

                             (b)           at market rent, cf. section 13 of the
Act; or

                             (c)           as a result of improvements, cf.
sections 31-32 of the Act.

 

(8.2)                         Any taxes and duties payable in respect of the
Property as at 1 January 2002 are included in the annual rent. In case of any
future changes in taxes and duties, that date will be the reference date for
rent adjustments.

 

(8.3)                         The share of taxes and duties for the entire
Property which is payable in respect of the Premises is calculated in proportion
to the net area, cf. Clause 1.1, and any future adjustment shall be distributed
on the same basis.

 

(8.4)                         If the annual rent is adjusted in accordance with
the rent legislation in force from time to time, the rent adjustment agreed
under Clause 7.1 shall continue on the new basis.

 

9                      Deposit

 

(9.1)                         Upon signature of the Lease Agreement the Lessee
shall pay a deposit in cash equivalent to 4 months’ annual rent. No interest
shall accrue to the Lessee in respect of the deposit.

 

(9.2)                         The deposit shall serve as security for the
Lessee’s liabilities under the Act and this Agreement, including as security for
the Lessee’s liabilities in connection with the vacation of and any defects in
the Premises.

 

(9.3)                         The deposit shall be adjusted with the annual
rent, so that the deposit shall at all times correspond to the current annual
rent in respect of the agreed number of months.

 

(9.4)                         The Lessee may require the deposit to be released
within 45 days of vacation of the Premises, subject to any liability on the part
of the Lessee being set off against the amount released; also, the deposit may
be retained in part as security for any unliquidated liabilities.

 

10     Operating Costs

 

(10.1)                   In addition to the annual rent the Lessee shall pay the
proportion of the operating costs of the Property which is applicable to the
Premises, in so far as such costs are not included in the heating accounts or
otherwise charged separately:

 

                   (a)     Cleaning and window-cleaning, including cleaning of
exterior parts, lawn-mowing, weed control, flux, interior cleaning of leased
premises and common premises, washing of stairs, window-cleaning, removal of
graffiti and any other cleaning.

 

 

7

--------------------------------------------------------------------------------


 

                   (b)     Consumption of electricity, including electricity
tax, Co2 tax (electricity) for lighting of common areas and entrances, operation
of technical installations, including lifts, ventilation system, etc.

 

                   (c)     Burglary and security system, including access
control, technical monitoring, alarm, sprinkler system, fire fighting equipment
and fire technology officer.

 

                   (d)     Maintenance of common areas, including installations
and surrounding areas.

 

                   (e)     Refuse collection and snow-clearing, including flux.

 

                   (f)      Preparation of joint accounts

 

(g)              Insurances, including buildings and fire insurance, any
applicable insurance of fixed glass, chattels and sanitary ware, as well as a
Falck salvage services subscription and fire contribution.

 

(h)              Service subscription, property/installations including
telephones, elevators and other technical installations in the property.

 

(i)                  Operations manager, including salary and telephone for
operations manager.

 

(10.2)                   Operating costs for the entire Property shall be
apportioned to the individual premises leased in proportion to net areas, cf.
Clause 1.2.

 

(10.3)                   Symbion is entitled to claim reimbursement from the
Lessee of any extra costs due to the business carried on by the Lessee from the
Premises, e.g. extra costs for road charges, insurance, civil defence, etc.

 

(10.4)                   The attached budget of the estimated amount of
operating costs as currently ascertained shall constitute an integral part of
this Agreement, cf. Appendix 1.

 

(10.5)                   The Lessee shall pay operating costs as from the date
of occupation to the extent of a given proportion of the costs incurred
throughout the current accounting year.

 

(10.6)                   Symbion is entitled to claim payment with the rent of
an amount on account towards operating costs. The annual amount payable on
account has been fixed at DKK 422/sqm net area, to be paid in instalments with
the rent. The amounts on account are subject to revision by Symbion without
notice.

 

(10.7)                   Symbion will prepare accounts for operating costs as at
1 January every year and will submit the accounts to the Lessee within 4 months
thereafter.

 

(10.8)                   Any supplementary amounts or refunds payable according
to the accounts shall fall due for payment in cash 14 days after submission of
the accounts.

 

11     Heating Expenses

 

(11.1)                   The Property is heated by district heating.

 

(11.2)                   The Premises will be supplied with heating and hot
water.

 

(11.3)                   The heating accounts will include all expenses
incidental to heating and hot-water

 

 

8

--------------------------------------------------------------------------------


 

                supply, including:

 

                   (a)     Fuel expenses, including fuel expenses and/or charges
payable to supply company, Co2 tax (heating), coal tax and oil tax.

 

                   (b)     Supervision and repairs, including maintenance of
system for heating, hot- and cold-water supplies, including firing plant/heat
exchanger, pumps, heating pipes and radiators, except for radiator valves, plant
for heating, storing and distribution of hot service water, hot-water unit and
installations for monitoring and control of heating and hot water.

 

                   (c)     Water and water distribution charge

 

                   (d)     Attendant responsible for heating system

 

                   (e)     Administration of heating accounts

 

                   (f)      Heat control scheme (VKO)

 

(11.4)                   Heating expenses shall be calculated for the entire
Property including common areas, and all expenses shall be apportioned to the
individual premises leased in proportion to net areas, cf. Clause 1.2.

 

(11.5)                   The attached budget of the estimated amount of heating
expenses as currently ascertained shall constitute an integral part of this
Agreement, cf. Appendix 1.

 

(11.6)                   The Lessee shall pay heating expenses as from the date
of occupation in proportion to the expenses for the full current accounting
year.

 

(11.7)                   Symbion is entitled to claim payment with the rent of
an amount on account towards heating expenses. The annual amount payable on
account has been fixed at DKK 247/sqm net area, to be paid in instalments with
the rent and subject to variation by Symbion without notice.

 

(11.8)                   Symbion will prepare heating accounts on 1 January
every year, submitting the accounts within 4 months thereafter. Section 51(1)
and (2) of the Act concerning the time limit for submission of heating accounts,
etc., and the effects of non-compliance with such time limit shall not apply to
the lease.

 

(11.9)                   Any supplementary amounts or refunds payable according
to the accounts shall fall due for payment in cash 14 days after submission of
the accounts, and section 50 of the Act shall not apply to the lease.

 

(11.10)             Upon vacation of the Premises the Lessee shall pay any
applicable meter reading charge to the heating supply company.

 

(11.11)             Symbion accepts no liability for disruption of the heat and
hot-water supply but shall remedy any such disruption as soon as possible.
During the summer period Symbion is entitled to cut off the hot-water supply for
up to 28 days for the purpose of facilitating inspection, etc., of the system.

 

(11.12)    The Lessee shall keep the Premises frost-free.

 

 

9

--------------------------------------------------------------------------------


 

12     Other Costs and Expenses

 

(12.1)                   The Lessee shall pay all costs incidental to its own
consumpton of electricity direct to the supplier.

 

(12.2)                   Where the Premises are not provided with a meter, but
where premises under several leases are connected to the same meter, the total
costs shall be apportioned in proportion to net areas.

 

13     Disclaimer by Symbion

 

(13.1)                   Symbion accepts no liability for temporary disruption
of the supply of water, electricity, etc., or refuse collection, but shall
remedy any such disruption where caused by Symbion’s systems or resulting from
Symbion’s cleaning or maintenance obligations.

 

14     Insurance

 

(14.1)                   Symbion shall keep the Property covered under a
buildings and fire insurance, including glass insurance, interior as well as
exterior. The Lessee shall personally take out any other insurance cover.

 

15     Maintenance

 

(15.1)                   The Lessee shall carry out and pay for the maintenance
of the Premises, including

 

(a)              Interior surfaces and coating for ceilings, walls, floors,
doors, windows, woodwork and pipes as well as flagstones, tiles, linoleum,
carpeting or other flooring.

(b)              Non-load-bearing dividing walls in the Premises as well as
interior and exterior doors belonging to the rented premises, out towards the
common area.

                   (c)     Door handles, hinges and mountings, locks and keys.

                   (d)     Drainage installations in the Premises until
branching-point from downpipe, including branches crossing the Premises from
drains in upper floors, but only from water seal.

                   (e)     Cold-water installations from branching-point from
through-going lines.

                   (f)      Electric installations from main panel, including
wires, switches, plugs and high-sensitivity earth-fault circuit breaker.

                   (g)     Fittings and mountings, valves and control levers for
heat, water, drains, etc.

                   (h)     Plumbing, including toilets, sinks and wash basins,
shower cabins, etc.

                   (i)      Cloakroom, toilet, bathroom and kitchen furniture
and equipment.

                   (j)      White goods for freezing, refrigerating, cooking,
dish-washing, washing, drying, etc.

                   (k)     Other similar equipment appurtenant to the Premises.

 

(15.2)                   “Maintenance” shall mean repair and replacement
(renewal).

 

(15.3)                   The duty of maintenance shall apply, whether rendered
necessary by ordinary wear and tear, misuse or abnormal use or operation,
technical obsolescence, accidental loss or damage for which a third party is
liable.

 

 

10

--------------------------------------------------------------------------------


 

(15.4)                   Maintenance works for which the Lessee is responsible
shall be carried out immediately when a defect has been ascertained. In case of
any failure by the Lessee to carry out such work despite reasonable notice being
given, Symbion is entitled to have the relevant work done at the Lessee’s
expense. The reimbursement of any such expenses shall constitute a contractual
liability as between Symbion and the Lessee.

 

(15.5)                   Symbion and its technicians and experts are entitled to
enter upon the Premises during normal working hours to prepare or carry out
maintenance work, subject to giving one week’s notice in the case of preparing
and 8 weeks’ notice in the case of carrying out work. The work shall be carried
out in such a manner as to cause the Lessee as little inconvenience as possible.
Symbion and its technicians and experts are further entitled to enter upon the
Premises without notice where urgent intervention or repairs make such action
necessary.

 

(15.6)                   Any deterioration of the useful value of the Premises
due to work carried out by Symbion in connection with the maintenance of the
Premises, common areas, entrances or of the Property in general, whether
building parts, installations or the like, will not entitle the Lessee to a
proportionate reduction or compensation. This shall apply to the period during
which the work is being carried out as well as to the period from the time when
the defects to be remedied were ascertained until the implementation of the
work, due to delays in delivery of materials, in securing the services of the
builders normally working on the Property, weather conditions or any other
matters beyond the control of Symbion.

 

(15.7)                   Any defects in the Premises or damage to the property
of the Lessee caused by accident, such as precipitation, or by the action of a
third party, such as other users of the Property, will not entitle the Lessee to
a proportionate reduction or compensation.

 

16     Rebuilding, etc., by Lessee

 

(16.1)                   Any rebuilding, installation, repairs or facilities
required by public authorities, including building authorities, fire fighting
authorities, public health authorities, working environment authorities or any
other authorities, as conditions for the business conducted by the Lessee from
the Premises shall be carried out by the Lessee at its own expense, whether such
requirements are specified on the Effective Date of the Lease Agreement or
subsequently thereto. The provisions set out in Clauses 16.2 and 16.3 shall
apply to any such alterations.

 

(16.2)                   Section 38(1) of the Act shall not apply to the lease;
accordingly, the Lessee is only entitled to carry out installations or
rebuilding in respect of the Premises, common areas or the structure of the
building subject to the written consent of Symbion or to the extent that the
Lessee is entitled thereto under mandatory statutory provisions, currently
sections 37 and 38(2) of the Act.

 

(16.3)                   The Lessee shall reinstate the Premises unless waived
by Symbion. The Lessee shall upon demand provide security for the said duty of
reinstatement, covering all costs incidental thereto. The security may be
required to be adjusted once a year to reflect the

 

 

 

11

--------------------------------------------------------------------------------


 

                movement of prices.

 

17     Signs

 

(17.1)                   Any placing of signs, advertisements, marquees, etc.,
on or near the Premises shall be subject to the prior written approval of
Symbion.

 

(17.2)                   Upon vacation of the Premises the Lessee shall ensure
full reinstatement of facades, signposts, etc., and shall remove any trace of
objects left on or affixed to the Premises under Clause 17.1 unless waived in
writing by Symbion.

 

18     Subletting

 

(18.1)                   The Lessee is not entitled to transfer the use of the
Premises to any other party - whether in whole or in part.

 

(18.2)                   The Lessee is not entitled to sublet or sublease the
Premises - whether in whole or in part.

 

19     Assignment

 

(19.1)                   The Lessee is not entitled to assign the lease -
whether in whole or in part, and section 55 of the Act shall not apply to the
lease.

 

20     Term and Termination

 

(20.1)                   The lease shall be for a fixed term of 3 years and
shall terminate without notice for vacation on 31 March 2006 (hereinafter
referred to as “the Vacation Date”), provided always that the Lessee may give 6
months’ notice to terminate the lease on the first day of any month.

 

(20.2)                   It is the object of Symbion to run a science park,
attracting domestic and foreign, private and public research projects and
facilitating the establishment of new research- and development-based
businesses. In order to achieve this object it is necessary to ensure that
leases are short to make room for other projects and new-established businesses.
This is the reason for the fixed term as set out in Clause 20.1.

 

21     Compensation on Termination

 

(21.1)                   Sections 66 and 67 of the Act shall not apply to the
lease.

 

22     Vacation of Premises

 

(22.1)                   Upon termination of the lease all buildings erected on
the Property including all fixtures and fittings shall remain the property of
Symbion.

 

(22.2)                   Provided always that the Lessee shall remove all
chattels and contents as well as all technical installations paid for by the
Lessee, such as office furniture, machinery and

 

 

 

12

--------------------------------------------------------------------------------


 

                             equipment not forming part of the Property, subject
to reinstating the Premises in their original condition. The Lessee shall
further remove any facilities, installations, etc., taken over from the previous
lessee, cf. Clause 4.2.

 

(22.3)                   Any alterations of the layout of the Premises shall be
restored prior to the Vacation Date, so that the Premises appear in their
original layout at the commencement of the lease. The same shall apply to any
alterations approved by Symbion except in the case of Symbion’s written waiver
thereof. Section 75 (2) of the Act shall not apply to the lease.

 

(22.4)                   Prior to the Vacation Date the Premises shall be
repaired by the Lessee and shall be delivered up freshly painted and with new
carpets.

 

(22.5)                   Upon termination of the lease the Lessee shall no later
than 12.00 noon on the date on which the Premises are to be vacated, even if
this is a public holiday or a day preceding a public holiday, deliver up the
Premises cleared, cleaned and in contractual condition and shall return all
keys.

 

(22.6)                   In case the condition of the Premises fails to meet the
above specifications on the Date of Vacation, Symbion may at its discretion
either repair the Premises at the expense of the Lessee or claim payment in cash
of any expenses expected to be incurred for the purposes of such repairs. In
addition, Symbion may claim payment of any amount payable under the Lease for
the period actually or potentially required for the completion of repairs. Any
claim by Symbion shall not depend on whether or not any such repairs are
actually carried out.

 

(22.7)                   As soon as possible after the Vacation Date the Lessee
and Symbion shall once again inspect the Premises for any failure as set out in
Clause 22.6. A report on vacation shall be prepared and be signed by both
parties. If the Lessee does not take part in the inspection of the Premises, the
report shall be submitted to the Lessee in time for it to reach the Lessee
within four weeks of vacation. Provided always that Symbion is entitled to raise
claims in respect of the condition of the Premises even after the end of the
said period, since section 74(2) of the Act shall not apply to the lease.

 

23     VAT

 

(23.1)                   In its capacity of owner of the Property Symbion has
submitted to voluntary registration for the leasing of property in accordance
with VAT legislation. Consequently, the annual rent, deposit, heating and other
payments under this Agreement shall be subject to VAT, including any future
statutory payments in accordance with the provisions in force from time to time.

 

24     Contract Formalities

 

(24.1)                   Symbion has urged the Lessee to obtain legal assistance
for the purpose of the conclusion of this Agreement.

 

(24.2)                   The Lessee has received a copy of the check-list
prepared by the Ministry of Housing and has duly read the contents thereof.

 

 

 

13

--------------------------------------------------------------------------------


 

(24.3)                   Each party shall pay its own professional fees.

 

 

 

Copenhagen, the 17th of January, 2003

 

Fremont, California, the 24th of February, 2003

 

 

 

For Symbion:

 

Lessee:  Ciphergen Biosystems A/S

Brian List, Property Manager

 

Daniel M. Caserza, Corporate Controller

 

 

 

 

 

14

--------------------------------------------------------------------------------


 

 

Appendix 1            Budget for Operating Costs and Heating Expenses

 

Operating Costs

 

With reference to Clause 10 of the Lease Agreement the budget for the annual
operating costs for 2001 contains the following items:

 

 

Cleaning of all areas, including window cleaning

 

DKK

 

976,000

 

Electricity consumption

 

DKK

 

575,000

 

Burglary and security system

 

DKK

 

150,000

 

Maintenance of common areas of Property

 

DKK

 

250,000

 

Refuse collection and snow-clearing

 

DKK

 

250,000

 

Preparation of joint accounts

 

DKK

 

40,000

 

Insurance premiums, fire contribution to

 

 

 

 

 

Municipality of Copenhagen

 

DKK

 

85,000

 

Service subscription, property/installations

 

DKK

 

180,000

 

Sprinkler charge

 

DKK

 

7,000

 

Operations manager

 

DKK

 

1,404,000

 

 

 

 

 

 

 

Total operating costs

 

DKK

 

3,917,000

 

 

Operating costs to be apportioned on the basis of an area of 9,295 sqm.

 

For the individual premises leased this represents costs (on account) amounting
to DKK 422,000 per sqm per year.

 

Heating Expenses

 

With reference to Clause 11 of the Lease Agreement the budget for the heating
accounts provides for the following expenses for 2001:

 

Fuel expenses

 

DKK

 

1,608,000

 

Attendance and repairs, including maintenance

 

DKK

 

120,000

 

Administration of heating accounts

 

DKK

 

40,000

 

Attendant responsible for heating system

 

DKK

 

234,000

 

Water and water distribution charge

 

DKK

 

280,000

 

Heat control scheme (VKO)

 

DKK

 

12,000

 

 

 

 

 

 

 

Total heating expenses

 

DKK

 

2,294,000

 

 

Heating expenses to be apportioned on the basis of an area of 9,295 sqm.

 

For the individual premises leased this represents costs (on account) amounting
to DKK 247.00 per sqm per year.

 

 

 

 

 

 

15

--------------------------------------------------------------------------------

